United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
STANDARDS ADMINISTRATION,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1404
Issued: May 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 18, 2013 appellant timely appealed the November 21, 2012 merit decisions of
the Office of Workers’ Compensation Programs1 (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.3

1

An appeal must be filed within 180 days of the date of OWCP’s decision, which in appellant’s case would be on
or before May 20, 2013. Generally, timeliness is determined based on the date of receipt. The Board received the
appeal on May 28, 2013, which is more than 180 days after OWCP’s November 21, 2012 decisions. Where the date
of delivery would result in a loss of appeal rights, the appeal will be considered to have been filed as of the date of
postmark. The appeal was postmarked on May 18, 2013 and is considered timely pursuant to 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its November 21, 2012 decisions. The
Board is precluded from considering evidence that was not in the case record at the time OWCP rendered its final
decision. 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits on the grounds that she refused an offer of suitable work; and (2) whether it properly
declined to accept appellant’s claim for right long trigger finger.
FACTUAL HISTORY
Appellant, a 64-year-old retired claims examiner, has accepted claims for injuries
involving her upper extremities. She previously worked for the Social Security Administration,
where she sustained an injury on or about August 2, 1990. OWCP accepted the August 1990
injury claim number (xxxxxx950) for bilateral carpal tunnel syndrome (CTS) and bilateral
extensor tendinitis. In December 1990, appellant began working for OWCP as a claims
examiner.
In a March 22, 1993 claim (Form CA-2), appellant alleged that her work as claims
examiner required computer keyboard work with constant repetitive arm/hand motions that
aggravated her preexisting conditions. Her duties included four to five hours of computer
keyboard work a day. Appellant identified various repetitive hand/arm movements, which
included three to four hours of simple grasping; two to three hours of writing and telephone use;
zero to one hour of reaching above shoulder level; and zero to one hour of photocopying. Due to
increasing bilateral hand, wrist and arm pain, her physician advised her on March 16, 1993 to
stop work.
OWCP accepted appellant’s March 1993 injury claim number (xxxxxx981) for right neck
and trapezius spasm, bilateral medial and lateral epicondylitis and aggravation of bilateral
extensor carpi ulnaris. Appellant returned to work in a limited-duty capacity as a contact
representative, but eventually resumed work as a claims examiner in July 1998. Her work
restrictions included a maximum of two hours of typing and two hours of writing throughout the
day. Appellant also had a maximum lifting restriction of five pounds and was to avoid forceful
repetitive use of both upper extremities.4 She performed her duties as a claims examiner with the
aid of speech recognition software and computer hardware modifications that reduced the
amount of keyboard work and other hand/arm activities.5
Appellant sustained additional employment-related injuries in 1999 and 2006. OWCP
accepted her April 14, 1999 claim for neck sprain and lumbosacral spondylosis under claim
number (xxxxxx114).6 On May 30, 2006 appellant was injured when she tripped and fell on
some steps. OWCP accepted the 2006 injury claim under number (xxxxxx956) for neck,
4

The June 9, 1998 restrictions were imposed by appellant’s treating physician, Dr. Robert E. Markison, a Boardcertified hand surgeon, who advised that she could return to work as a claims examiner with the above-noted
restrictions.
5

In 1997, appellant received training in the use of speech recognition software as part of an OWCP-sponsored
vocational rehabilitation program.
6

The employing establishment previously reduced appellant’s caseload by 25 percent to accommodate an
emotional/psychiatric condition. This accommodation began in July 2004 and ended in 2007.

2

thoracic and lumbar sprains, cervical and lumbar radiculopathy, right knee internal derangement
and right lateral meniscus tear. Appellant underwent right knee arthroscopic surgery on June 26,
2008, which OWCP authorized.
In April 2009, OWCP accepted under claim number (xxxxxx981) bilateral wrist
(enthesopathy) tendinitis and left wrist lunotriquetral proximal interosseous ligament tear.
Appellant underwent OWCP-approved left wrist arthroscopic surgery on November 23, 2009.7
OWCP paid wage-loss compensation following surgery.
Appellant retired effective
December 31, 2009. The Office of Personnel Management (OPM) paid her a disability
retirement annuity beginning January 1, 2010. On January 29, 2010 appellant elected to receive
FECA wage-loss benefits instead of OPM disability retirement benefits. OWCP resumed
payment of wage-loss compensation for temporary total disability.
In a March 10, 2010 report, Dr. Cabayan, appellant’s surgeon, advised OWCP that
appellant could do one or two hours of repetitive activities throughout the day, be it keyboarding
or repetitive handling of paperwork. He recommended no lifting more than a few pounds with
the left hand. Dr. Cabayan further noted that appellant already had work restrictions with
regards to other body parts.
Dr. Cabayan provided a March 23, 2010 work capacity evaluation (OWCP-5c). He
found that appellant could not perform her usual job and was unable to work an eight-hour day.
Dr. Cabayan noted that she could work one to two hours per day. While he anticipated an
increase in the number of hours appellant would be able to work, he did not specify a timeframe
when appellant would achieve an eight-hour workday. Dr. Cabayan noted that she had “multiple
chronically impaired body parts.” He imposed permanent restrictions of two hours reaching, one
hour reaching above shoulder, no bending/stooping and no operating a motor vehicle at work.8
Additional restrictions included a one-hour limitation on repetitive elbow and wrist movements,
and a five-pound weight restriction. Pushing and pulling were both limited to two hours and
appellant could lift for one hour, all with a five-pound limitation. Dr. Cabayan imposed a onehour limitation on squatting and he precluded all climbing.
On April 6, 2010 the employing establishment offered appellant a permanent, full-time
(eight hours/day) position as a modified claims examiner with no loss in pay. The job offer
indicated that the position was based on Dr. Cabayan’s work restrictions. The position could be
performed in a sitting or standing position, with an adjustable table provided to allow for
alternate positions as needed. The employing establishment explained that, with the use of
speech recognition software, appellant would be able to perform data entry and document
preparation activities without repetitive use of a keyboard. Additionally, the job offer indicated
that lifting over 2 pounds was not required. The employing establishment noted that, prior to
appellant’s December 2009 retirement, she had been performing her full duties as a claims
examiner with the assistance of such software. It noted that previously supplied ergonomic aids
7

Dr. Vatche Cabayan, a Board-certified orthopedic surgeon, performed the November 2009 left wrist
arthroscopy. He began treating appellant in September 2004. Dr. Cabayan also performed her June 2008 right knee
meniscectomy.
8

However, appellant was permitted to operate a motor vehicle to/from work for one hour.

3

would again be available upon her return. Appellant would be limited to an eight-hour workday
in order to minimize the amount of upper extremity usage. The offered position was available as
of April 26, 2010.
On April 13, 2010 OWCP advised appellant that the April 6, 2010 job offer was suitable
to the work restrictions recommended by Dr. Cabayan. It was noted that ergonomic aids and
speech recognition software would remain available. Appellant was afforded 30 days to accept
the offer and arrange for a start date or provide a written explanation of her reason(s) for not
accepting the position. OWCP notified her of the consequences for refusing or neglecting to
work after suitable work has been offered, procured or secured.
In an April 26, 2010 letter to the employing establishment, appellant declined the April 6,
2010 job offer. She explained that, when she previously used speech recognition software, she
was unable to limit her hand usage to two hours a day as required. Appellant also experienced a
significant increase in her workload, which had reportedly aggravated her condition. She
attributed the increased workload to a combination of factors, which included the U.S. Postal
Service’s National Reassessment Process, OWCP’s implementation of new impairment
guidelines and the lapse of an accommodation that had reduced her caseload to 75 percent.
Because appellant could not keep pace with her increased workload, other coworkers in her
section were constantly picking up the slack, which affected her emotionally. She expressed
concern about being able to manage the volume of work required of a claims examiner and
advised that she was currently interviewing for work as an Equal Employment Opportunity
officer or vocational rehabilitation counselor.
In a May 3, 2010 report, Dr. Cabayan advised that appellant could not return to her
previous job. He noted that she showed him paperwork whereby she was expected to do her
usual job with the use of speech recognition software. Appellant told Dr. Cabayan that her job
increased “by 25 folds (sic) since 2007....” She also told him that she could not use the mouse
function, which would require at least an hour a day to screen the mail. Dr. Cabayan noted that
there were computer activities and mouse usage for the thread which required 30 minutes or
more a day. Appellant had quotas to meet, deadlines for decision making and paperwork. She
also had to use a pushbutton telephone 30 to 40 times a day. Dr. Cabayan explained that, despite
the presence of speech recognition software, there was up to four hours of writing and/or
keyboarding a day. The software reportedly slowed appellant down and, because of the need to
meet her quota, she would start doing things by hand. Dr. Cabayan noted that the offered job far
exceeded what he recommended. He stated that appellant could not perform the duties of a
claims examiner.
On May 13, 2010 OWCP advised appellant that she had not provided a valid reason for
declining the offered position. Appellant was given 15 days to accept the position and make
arrangements for a start date. Otherwise, her entitlement to monetary compensation would be
terminated pursuant to 5 U.S.C. § 8106(c)(2).
During a May 27, 2010 telephone conversation, the claims examiner noted that appellant
had told Dr. Cabayan that her workload would increase “25 fold since 2007.” Based on this
information, Dr. Cabayan advised that she was unable to perform the offered position. The
claims examiner told appellant that he did not think she had provided Dr. Cabayan an accurate

4

account of her workload or duties. On May 28, 2010 the claims examiner reiterated that he did
not find the reported “increase of work to be credible.” Appellant explained that she told
Dr. Cabayan that her workload increased from 75 to 100 percent and he misinterpreted the
reported increase. The claims examiner advised her that if Dr. Cabayan had erred, then he
needed to submit a correction as soon as possible.
OWCP also received a May 6, 2010 report from Dr. David C. Roberts, Ph.D., a clinical
psychologist, who advised that appellant had been under his care since July 2004 for pain
management, depression and anxiety, which he related to her various industrial injuries.
Appellant’s current diagnoses included post-traumatic stress disorder (PTSD), attention deficit
disorder and major depressive disorder. Dr. Roberts explained that, after more than a year of
deliberation, she left her claims examiner position because of her medical problems. Appellant
had been unable to complete her job requirements in a reasonable time due to pain in her arms
and hands. Dr. Roberts also stated that she had exceeded her work restrictions, even with the use
of speech recognition software. Over the last two years when appellant was working, she
reported a substantial increase in pain during almost every counseling session. She also felt that
she was overburdening her coworkers. Dr. Roberts explained that appellant began taking
prescription pain medications which dulled her thinking, increased her confusion and diminished
her creative process, yet allowed her to use her arms and hands.9 Appellant would exceed her
work limitations because the medications reduced her awareness of the fact that she was hurting
herself. This resulted in increased pain the following day.
Dr. Roberts had previously recommended a 25 percent reduction in appellant’s caseload.
Appellant informed him that his restrictions had not been enforced since 2007, when she was
again obliged to carry a full caseload. Dr. Roberts noted that her claims examiner duties required
working both open and closed cases and included telephone calls, screening mail and responding
to mail. Case block assignments contained 300 to 400 cases and the log of disability
management cases for appellant’s assignment numbered about 75. A review of a recent
performance appraisal revealed an increase in the volume of work over the previous year.
Dr. Roberts also noted that, along with increased payment requests and the required case
development, there was an increased volume of mail, telephone calls, physician referrals and
“‘threads’ or requests for authorizations.”
Dr. Roberts explained that working in a job that slowly eroded appellant’s capacity for
activities both at work and in daily living fueled her depression. He stated that dealing with the
physical and emotional suffering that stemmed from her work injuries caused flashbacks of times
when she experienced physical and emotional suffering as a child. Appellant felt trapped and her
more recent work-related situation elicited the same trapped feelings and psychological stress
responses.
Having reviewed appellant’s performance appraisal and a performance management plan,
Dr. Roberts expressed familiarity with the duties and work expectations of a claims examiner.
He opined that she could no longer work as a claims examiner because the job requirements
represented both a physical and emotional overload. Dr. Roberts recommended a different-type
9

The medication appellant used for her neuropathic pain reportedly created a “cotton-headed” cognitive effect.

5

position that did not have the expectations of a claims examiner, including the volume of work
and the magnitude of deadlines. Appellant required an alternate position that would allow her to
work within the physical limitations imposed by her injuries.
In a June 1, 2010 report, Dr. Cabayan noted that he had reviewed Dr. Roberts’ May 6,
2010 report. He also explained that his previous report included a typographical error.
Appellant’s job had not increased 25-fold since 2007 as reported, but instead only 25 percent.
Dr. Cabayan reiterated that she could not perform the offered position. He also noted that
appellant continued to experience problems with her right shoulder.10
By decision dated June 29, 2010, OWCP terminated appellant’s monetary compensation
benefits based on her refusal to accept an offer of suitable employment. It noted that
Dr. Cabayan found the position unsuitable based on her representation that her workload “had
increased 25 fold since 2007,” an increase that was not supported by the record.
In a July 19, 2010 report, Dr. Cabayan advised that appellant could not return to her job.
He noted ongoing right shoulder problems with difficulties on reaching above shoulder level and
lifting. Dr. Cabayan reiterated that appellant could not perform the duties of the job offer.
On June 27, 2011 appellant requested reconsideration. She argued that the employing
establishment’s April 6, 2010 offer of full-time (eight hours/day) employment was inconsistent
with Dr. Cabayan’s March 23, 2010 work capacity evaluation (OWCP-5c). Dr. Cabayan
recommended only one to two hours of work a day. Appellant also alleged that the claims
examiner ignored Dr. Roberts’ May 6, 2010 report and Dr. Cabayan’s June 1, 2010 report, both
of which were received well in advance of the June 29, 2010 decision.
Appellant also requested that claim number (xxxxx981) be expanded to include right long
trigger finger as an accepted condition. In reports dated May 17 and June 17, 2011, Dr. Cabayan
noted problems of triggering and pain of the right long finger. Conservative treatment, including
bracing, medications, injections and hand therapy had failed and appellant’s condition worsened.
Appellant reportedly lost some function of the right hand, including her grip. Dr. Cabayan
requested authorization for surgical trigger finger release.
On August 16, 2011 OWCP advised appellant to submit a further report from her
physician addressing the relationship between the newly-diagnosed trigger finger condition and
the March 16, 1993 employment injury.
In an August 26, 2011 report, Dr. Cabayan explained that trigger finger was caused by
highly repetitive and forceful use of the finger. The condition was more common among women
and frequently occurred in the 40- to 60-year-old age group. Dr. Cabayan stated that appellant’s
job was highly repetitive, which caused microscopic tearing at the sites of the attachment of the
muscles and tendons. He described her duties as “flipping pages, summing (sic) through paper
10

In January 2009, Dr. Cabayan sought authorization for right shoulder surgery, which OWCP ultimately denied
by decision dated September 4, 2009. OWCP found that the diagnosed right shoulder condition(s) and need for
surgery were not shown to be causally related to appellant’s March 16, 1993 employment injury. In both his May 3
and June 1, 2010 reports, Dr. Cabayan noted appellant’s ongoing right shoulder problems.

6

files and constantly looking up and down.” Dr. Cabayan opined that appellant’s trigger finger
was work related. Because appellant had not responded to conservative treatment, the proposed
surgery was a means of releasing the tendon sheath and restoring movement. Dr. Cabayan
reiterated his findings in a September 16, 2011 follow-up examination report.
In a September 27, 2011 decision, OWCP denied modification of its June 29, 2010
decision terminating compensation.
By decision dated October 14, 2011, OWCP denied appellant’s right long trigger finger
claim and refused to authorize the requested surgery. It found that Dr. Cabayan had not provided
a well-reasoned opinion on the causal relationship of appellant’s right long trigger finger or need
for surgery to her accepted employment injury of March 16, 1993.
In a November 18, 2011 report, Dr. Cabayan noted ongoing complaints involving
appellant’s right shoulder and right long finger. He asked that she be referred for a second
opinion and that OWCP authorize right shoulder arthroscopy. With respect to appellant’s trigger
finger, Dr. Cabayan reiterated that her job was highly repetitive, which caused microscopic
tearing at the attachment of the muscles and tendons.
Dr. Ann L. Chappell, a Board-certified psychiatrist, examined appellant on
February 28, 2012.11 Appellant advised Dr. Chappell that her compensation had been terminated
based on the finding that she could use speech recognition software in her job. Dr. Chappell
noted that she had other patients who were proficient with computers that attempted to shift to
speech recognition software. She explained that the software easily took 2 to 4 times longer to
use than a standard keyboard and mouse. Dr. Chappell stated that appellant had a time-sensitive
job that required rapid, heavy computer work at least 60 percent of the workday. She
acknowledged having limited knowledge in this area and recommended referral to an expert who
could address the impact speech recognition software had on appellant’s productivity.
Dr. Chappell noted that, in addition to appellant’s various orthopedic conditions, she
suffered from PTSD as a result of her wrist/hand injuries. Appellant also had a worsening of her
bipolar 2 diagnosis as a result of trying to cope with her claims examiner duties, which included
developing medical evidence and adjudicating claims, making payments, screening mail via
computer and answering telephone calls. Dr. Chappell explained that the emotional toll was too
much for appellant. Having to choose between either working in pain or working under the
influence of mind fogging medication made things worse. Dr. Chappell noted that appellant also
carried the diagnosis of attention deficit hyperactivity disorder, which affected her ability to
focus and perform tasks in a rapid manner.
In a July 19, 2012 report, Dr. Cabayan stated that appellant’s upper extremity accepted
conditions included CTS and tendinitis. He noted that she still had problems with CTS and
triggering. Dr. Cabayan explained that triggering was a form of tendinitis. He also noted that
appellant had increasing right shoulder problems with evidence of impingement and rotator cuff
tenderness.
11

Dr. Chappell first treated appellant in September 2006.
November 13, 2009.

7

She reportedly had not seen appellant since

In an August 23, 2012 report, Dr. Cabayan diagnosed a discogenic cervical condition
with right upper extremity radicular component, stenosing tenosynovitis of the right long finger
and right shoulder impingement syndrome with acromioclavicular (AC) joint arthritis. His
objective findings revealed “no triggering along the right long finger” during examination.
On September 20, 2012 appellant requested reconsideration of OWCP’s decision
regarding the termination of her compensation benefits under 5 U.S.C. § 8106(c)(2). She argued
that the September 27, 2011 decision denying modification was not responsive to the arguments
she raised in her June 27, 2011 request for reconsideration. Appellant contended that the
position her employing establishment offered on April 6, 2010 was the same job she had
performed prior to her work stoppage, which was impossible to do as written. She stated that the
required work could not be accomplished fast enough with speech recognition software.
Appellant noted that she used speech recognition software for several years and still had to use
her hands and arms more than her restrictions permitted. While she had used the software as
much as she could, it was too slow for her to keep up with everything she needed to accomplish.
Appellant also noted that, when her workload increased by 25 percent, it affected her both
physically and emotionally. She stated that the anticipated volume of work made the April 6,
2010 job offer unacceptable.
Appellant submitted Dr. Roberts’ July 20, 2004 work capacity evaluation for
psychiatric/psychological conditions (OWCP-5a). Dr. Roberts recommended a 25 percent
reduction in appellant’s caseload. Appellant also submitted an August 2004 performance
improvement plan and associated grievances that were filed in response. A February 14, 2005
memorandum from the employing establishment detailed her 25 percent caseload reduction
beginning July 2004.12 The memorandum included a claims examiner position description and
noted that, since July 1998, appellant had been working full time as a journey-level claims
examiner with the assistance of voice-activated software.
In an October 1, 2012 report, Dr. Cabayan diagnosed discogenic cervical condition with
right upper extremity radicular component, right long trigger finger and right shoulder
impingement syndrome with AC joint arthritis. On October 8, 2012 he diagnosed chronic right
neck pain due to myofascial syndrome. Dr. Cabayan also diagnosed bilateral CTS, right greater
than left and intermittent right arm pain due to C6 radiculopathy. He recommended additional
upper extremity electrodiagnostic studies to assess the severity of appellant’s CTS in anticipation
of performing carpal tunnel release surgery.
On October 9, 2012 OWCP received an undated request for reconsideration regarding its
October 14, 2011 decision that denied appellant’s right long trigger finger claim. In support of
the request, appellant referenced Dr. Cabayan’s July 19, 2012 report.
On November 12, 2012 Dr. Cabayan diagnosed mid-back sprain, right knee internal
derangement, depression, discogenic lumbar condition and discogenic cervical condition with
radicular components. Appellant was considering a right knee total replacement for which she
had previously sought authorization under her May 2006 injury claim number (xxxxxx956). She
12

The memorandum requested that appellant provide additional medical documentation in support of her
continuing accommodation.

8

was reportedly unable to stand in place for more than one to two minutes because of pain.
Appellant also wanted surgery for her CTS. Additionally, Dr. Cabayan sought OWCP’s
acceptance of chronic depression. He noted that appellant was not currently working and stated
that she should avoid repetitive neck flexion, internal rotation, bending and twisting at the waist.
Dr. Cabayan also indicated that she should avoid stairs, hills, inclines, squatting, bending,
repetitive use of the upper extremities, forceful pushing, pulling, lifting, grabbing and heavy
lifting more than 10 pounds.
In two decisions dated November 21, 2012, OWCP denied modification of its suitable
work termination under 5 U.S.C. § 8106(c)(2). It also denied modification of the decision
denying the right long trigger finger as an accepted condition.
LEGAL PRECEDENT -- ISSUE 1
A partially disabled employee who refuses or neglects to work after suitable work is
offered to, procured by or secured for him or her is not entitled to compensation.13 It is the
employee’s burden to show that this refusal or failure to work was reasonable or justified.14
Whether an employee has the ability to perform an offered position is primarily a medical
question that must be resolved by the medical evidence.15 In evaluating the suitability of a
particular position, OWCP must consider the employment-related condition(s), as well as
preexisting and subsequently acquired medical conditions.16 If medical reports in file document
a condition which has arisen since the compensable injury and this condition disables the
claimant from the offered job, the job will be considered unsuitable even if the subsequently
acquired condition is not work related.17
When OWCP considers a job to be suitable, it shall advise the employee of its finding
and afford him 30 days to either accept the job or present any reasons to counter OWCP’s
finding of suitability.18 If the employee presents such reasons and OWCP determines that, the
reasons are unacceptable, it will notify the employee of that determination and further inform the
employee that he or she has 15 days within which to accept the offered work without penalty.19
After providing the 30-day and 15-day notices, OWCP will terminate the employee’s entitlement

13

5 U.S.C. § 8106(c)(2); 20 C.F.R. § 10.517.

14

20 C.F.R. § 10.517.

15

Gayle Harris, 52 ECAB 319, 321 (2001).

16

Id.; Martha A. McConnell, 50 ECAB 129, 132 (1998).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers & Return to Work, Chapter 2.814.4c(7)
(June 2013).
18

20 C.F.R. § 10.516.

19

Id. The 15-day notification need not explain why OWCP found the employee’s reasons for refusal
unacceptable. Id.

9

to further wage-loss compensation and schedule award benefits.20 However, the employee
remains entitled to medical benefits.21
ANALYSIS -- ISSUE 1
The Board finds that the April 6, 2010 job offer is not suitable to appellant’s condition.
The full-time modified claims examiner position was based on Dr. Cabayan’s March 10, 2010
report. Dr. Cabayan advised that appellant could do one or two hours of repetitive activities
throughout the day be it keyboarding or repetitive handling of paperwork. He also indicated no
lifting more than a few pounds with the left hand. The April 6, 2010 offer incorporated
Dr. Cabayan’s restrictions, but he subsequently provided a more extensive list of limitations in
his March 23, 2010 OWCP-5c, which are not reflected in the April 6, 2010 job offer of note, was
his clarification that appellant was unable to work an eight-hour day. He noted that appellant
could only work one to two hours per day. Although Dr. Cabayan anticipated an eventual
increase in the number of hours worked, he did not specify a timeframe when she would achieve
an eight-hour workday. Appellant contended that the full-time job offer was inconsistent with
his medical restrictions. OWCP did not clarify that Dr. Cabayan found appellant the number of
hours she was capable of working. The April 6, 2010 job offer also did not reflect the other
work restrictions specified such as a two-hour limitation on reaching, a one-hour limitation on
reaching above shoulder, no bending/stooping, no climbing and limitations with respect to
pushing/pulling and squatting.
After reviewing the April 6, 2010 job offer, Dr. Cabayan found that she could not do the
modified claims examiner position. In a May 3, 2010 report, he explained that, despite the
presence of speech recognition software, there was up to four hours of writing and/or
keyboarding a day. Dr. Cabayan stated that the software reportedly slowed appellant down, such
that she resorted to doing things by hand in order to meet her quota. OWCP questioned him on
May 3, 2010 opinion because he mentioned that she reported a 25-fold work increase since 2007.
In a June 1, 2010 report, Dr. Cabayan explained that his previous report included a typographical
error. He clarified that appellant’s job had not increased 25-fold since 2007, but instead only 25
percent. Dr. Cabayan reiterated that she could not perform the offered position. OWCP received
this report in advance of the June 29, 2010 decision, but made no mention of it. In her June 27,
2011 request for reconsideration, appellant argued that OWCP had overlooked the June 1, 2010
report.
The Board further notes that appellant has a well-documented history of
emotional/psychiatric conditions and other orthopedic conditions that were not taken into
account in the April 6, 2010 job offer. Prior to the June 29, 2010 termination of benefits,
Dr. Roberts, appellant’s psychologist, advised that she was treated for PTSD, attention deficit
disorder and major depressive disorder. Additionally, Dr. Cabayan’s contemporaneous reports
noted that appellant had “multiple chronically impaired body parts,” including ongoing right
shoulder complaints for which she had restrictions. He noted that she was disabled for work. As
noted, when evaluating the suitability of a particular position, OWCP must consider the
20

20 C.F.R. § 10.517(b).

21

Id.

10

employment-related condition(s), as well as preexisting and subsequently acquired medical
conditions.22
The Board finds that OWCP failed to establish that the April 6, 2010 modified claims
examiner position was medically suitable. Consequently, the decision terminating appellant’s
monetary benefits pursuant to 5 U.S.C. § 8106(c)(2) is reversed.
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.23
An injured employee is entitled to receive all medical services, appliances or supplies,
which a qualified physician prescribes or recommends and which OWCP considers necessary to
treat the work-related injury.24 OWCP has broad discretion in reviewing requests for medical
services under 5 U.S.C. § 8103(a), with the only limitation on its authority being that of
reasonableness.25 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or administrative actions which are contrary to both logic and
probable deductions from established facts.26
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the medical expenditure was incurred for treatment
of the effects of an employment-related injury or condition.27 Proof of causal relationship must
include rationalized medical evidence.28 In addition to demonstrating causal relationship, the
injured employee must show that the requested services, appliances or supplies are medically
warranted.29

22

Supra note 15.

23

Jaja K. Asaramo, 55 ECAB 200, 204 (2004). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.
24

5 U.S.C. § 8103(a); 20 C.F.R. § 10.310(a).

25

Joseph E. Hofmann, 57 ECAB 456, 460 (2006).

26

Id.; Daniel J. Perea, 42 ECAB 214, 221 (1990).

27

Debra S. King, 44 ECAB 203, 209 (1992).

28

Joseph E. Hofmann, supra note 25.

29

Id. at 460-61.

11

ANALYSIS -- ISSUE 2
Appellant has claimed right long trigger finger as employment related.
Dr. Cabayan diagnosed right long trigger finger in May 2011; more than 18 years after
the accepted injury of March 1997 and approximately 18 months since she lasted worked in
2009. In subsequent reports, he described appellant’s job as highly repetitive and explained that
her claims examiner duties caused microscopic tearing at the sites of the attachment of the
muscles and tendons. Dr. Cabayan recommended that she undergo a right trigger finger release.
In a July 19, 2012 report, he indicated that triggering was a form of tendinitis, which was one of
appellant’s accepted conditions. On August 23, 2012 appellant’s examination revealed no
triggering along the right long finger, yet Dr. Cabayan continued to diagnose stenosing
tenosynovitis of the right long finger. He repeated the diagnosis in his October 1, 2012 report.
As noted, Dr. Cabayan attributed appellant’s right long trigger finger to her highly
repetitive job duties. However, the reason for the apparent delayed onset of this condition
remains unanswered. Appellant had not worked for more than 18 months when Dr. Cabayan
diagnosed trigger finger on May 17, 2011. Dr. Cabayan offered no explanation of how
appellant’s right long trigger finger was causally related to her previously accepted bilateral wrist
tendinitis.
The Board finds that the record does not include sufficient medical evidence relating
appellant’s right long trigger finger to her accepted condition. Moreover, the record fails to
establish that the recommended surgery is necessary to treat the work-related injury.
Accordingly, OWCP properly denied appellant’s claim for right long trigger finger and
associated surgical release.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.30
CONCLUSION
OWCP properly declined to expand appellant’s claim to include right long trigger finger
as an accepted condition. The Board also finds that OWCP improperly terminated her
compensation benefits pursuant to 5 U.S.C. § 8106(c)(2).

30

See 5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

12

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2012 decision of the Office of
Workers’ Compensation Programs terminating compensation benefits effective June 29, 2010 is
reversed. Additionally, OWCP’s November 21, 2012 decision refusing to accept right long
trigger finger is affirmed.
Issued: May 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

